--------------------------------------------------------------------------------

Exhibit 10.1

LOAN AGREEMENT

          THIS LOAN AGREEMENT (this “Agreement”) is entered into as of the 2nd
day of September 2009, by and between MabCure Inc., a Nevada corporation with an
address at De Schiervellaan 3/B1, 3500 Hasselt, Belgium (the “Company”), and
Chrysler Enterprises, Ltd., with an address at Main Street, Charlestown, Nevis
(the “Lender”).

          WHEREAS, the Company requires an infusion of funds in order to finance
the operations of the Company as set forth herein; and

          WHEREAS, the Lender is willing to make available a loan to the Company
on the terms and conditions set forth in this Agreement.

          NOW, THEREFORE, the parties hereto hereby agree as follows:

1.      Loan.

     1.1      The Lender agrees to lend to the Company the amount of $500,000
(the “Loan Amount”), subject to the terms and conditions of this Agreement,
hereunder (the “Loan”).

     1.2      The Lender will transfer the Loan Amount to the Company, in
accordance with the wire transfer instructions provided in Exhibit A, on the
first business day following the execution of this agreement by both parties
(the “Closing”).

     1.3      The Loan will bear interest at a rate of 6% per year. The accrued
interest will be payable upon repayment of the Loan.

     1.4      Subject to Section 2 below, the Loan and accrued interest will be
repaid on the first anniversary of the Closing (the “Due Date”).

2.      Acceleration of Conversion.

     The Loan Amount will become, in the Lender’s sole discretion, either
repayable pursuant to the term set forth in Section 1.4 above, or upon the
occurrence of an Event of Acceleration (as defined below) that occurs prior to
the Due Date. For the purposes of this Section 2, an “Event of Acceleration”
shall be deemed to exist upon the occurrence of any of the following: (a) the
Company files a petition in bankruptcy, files a petition seeking any
reorganization, arrangement, composition, or similar relief under any law
regarding insolvency or relief for debtors, or makes an assignment for the
benefit of creditors; (b) a receiver, trustee, or similar officer is appointed
for the business or a significant part of the property of the Company, and such
appointments are not stayed, enjoined, or discharged within forty five (45) days
from their commencement; (c) any involuntary petition or proceeding under
bankruptcy or insolvency laws is instituted against the Company, and such
actions are not stayed, enjoined, or discharged within forty five (45) days from
their commencement; (d) the Company adopts a resolution for discontinuance of
its business or for its liquidation, dissolution or winding-up; or (e) a sale of
all or substantially all of the assets of the Company.

3.      Representations, Warranties and Covenants of the Company The Company
hereby represents, warrants and covenants as follows:

--------------------------------------------------------------------------------

     3.1      Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as it is now being conducted.

     3.2      Authorization, Enforceability. (i) The Company has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder in accordance with the terms hereof, (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company and
further consent or authorization of the Company by its Board of Directors is not
required; and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement will constitute valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

4.      Representations and Warranties of the Lender

     The Lender hereby represents and warrants that the Lender has full power
and authority to enter into this Agreement and the Agreement has been duly
executed by the Lender, and such authorization constitutes a valid and legally
binding obligation of the Lender, enforceable in accordance with its terms.

5.      Miscellaneous.

     5.1      Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Agreement and the intentions of the
parties as reflected thereby.

     5.2      This Agreement shall be governed by and construed according to the
laws of the State of Nevada, without regard to the conflict of laws provisions
thereof.

     5.3      Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto.

     5.4      This Agreement and the Exhibits hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subject matters hereof and thereof and supersede any prior agreement, understand
or contract, written or oral, with respect to the subject matter hereof and
thereof.

     5.5      No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.

2

--------------------------------------------------------------------------------

     5.6      If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Agreement and the remainder of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Agreement
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.

     IN WITNESS WHEREOF the parties have signed this Loan Agreement in one or
more counterparts as of the date first hereinabove set forth.

MABCURE, INC:

            By: Dr. Amnon Gonenne         Title: Chief Executive Officer  

CHRYSLER ENTERPRISES, LTD:

            By:           Title:    

3

--------------------------------------------------------------------------------